DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (Spec. 2-4) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 10, 15, 17, and 20 are objected to because of the following informalities:  “the connector” in 5 of each of claims 10 and 20 should be amended to recite –the first connector--; claim 15 does not end in a period; “a groove and each” in claim 17, line 17 should be –a groove, and each--; and “close wall portion” at the end of claim 20 should be amended to recite –closed wall portion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite and lack of antecedent basis language. Applicant is advised and respectfully requested to carefully review all of the claims and correct any and all 112(b) issues prior to submitting a response to this Office Action.
Claim 1 recites the limitations “the outer shape” in line 5 and "each vertical edge" and “each module” both in line 6. There is insufficient antecedent basis for each of these limitations in the claim. Furthermore, it is unclear as to whether “a module,” “a vertical wall,” “another adjacent module,” and “a pet’s cage” in lines 8, 8-9, 9, and 11-12, respectively, refer to one of the plurality of modules, the substantially quadrangular vertical wall, an adjacent one of the plurality of modules, and the pet’s cage, respectively, all previously recited in the claim, or to distinct structural elements. As Applicant’ invention is best understood, all of the limitations will be interpreted to be referring to structure already recited in the claim, i.e. “a module” and “another adjacent module” are of the plurality of modules, “a vertical wall” refers to the substantially quadrangular vertical wall, and “a pet’s cage” refers to the previously recited pet’s cage.
Claims 1, 11, and 17 each recite the term of approximation “substantially,” rendering the claims indefinite because the term has not been defined or otherwise described in the Specification in a manner that would have apprised an ordinarily skilled artisan at the time of Applicant’s invention of the metes and bounds of the term. Accordingly, it is unclear as to what would be considered to meet the “substantially” limitation, versus not “substantially.”
Claim 2 recites “and/or” in line 2, rendering the claim indefinite, because it is unclear as to whether “and” or “or” is required, and the use of one or the other changes the scope of the claim.
Re Claims 3 and 4, the claims recite “at least one module” both in lines 1-2, rendering the claims indefinite because it is unclear as to whether the instantly claimed “at least one module” is of the plurality of modules previously recited in claim 1, or a distinct module. As Applicant’s invention is best understood—and consistent with interpretation of similar terms in claim 1 (see 112(b) rejection of claim 1, supra)—the limitations are interpreted to be referring to at least module of the plurality of modules.
Claim 5 recites the limitation "each closed panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “a metallic mesh grid panel” In lines 4-5 is distinct from that previously recited in claim 3. As Applicant’s invention is best understood, the instant recitation will be interpreted to refer to the same structure as previously recited.
Claim 7 recites the limitation "the inside" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to what “formed by” in line 3 is modifying, i.e. what is being formed.
Re Claim 8, it is unclear as to whether “a plurality of interconnected modules” In lines 3-4 are distinct from the plurality of modules previously recited in claim 1. As Applicant’s invention is best understood, the instant recitation will be interpreted to refer to the plurality of modules previously recited.
Claim 9 recites the limitation "the adjacent retention between the vertical edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “modules adjacent to each other” in line 5 refers to modules of the plurality of modules previously recited in claim 1, or to distinct modules. As Applicant’s invention is best understood, the instant recitation will be interpreted to refer to adjacent modules of the plurality of modules previously recited.
Claims 10 and 20 each recite the limitation "the other" in line 4.  There is insufficient antecedent basis for this limitation in each of the claims. Regarding the same limitation, it is unclear as to what “the other” is of, i.e. the other what? Furthermore, the limitation “cross-like” in line 3 of each claim renders the claims indefinite because the addition of “like” would appear to broaden the shape beyond “a cross,” but to what extent has not been descried in the Specification in a manner that would have apprised an ordinarily skilled artisan at the time of Applicant’s invention of the metes and bounds of the term. 
Re Claims 11 and 12, it is unclear as to whether “two adjacent modules” in lines 6 and 5-6, respectively, each refer to modules of the plurality of modules previously recited in claim 1, or to distinct modules. As Applicant’s invention is best understood, the instant recitations will be interpreted to refer to adjacent modules of the plurality of modules previously recited.
Re claim 12, it is unclear as to whether “upper horizontal edge of two adjacent modules” in lines 5-6 requires each of the two adjacent modules to have its own upper horizontal edge, or whether the two adjacent modules collectively share an upper horizontal edge.
Claim 13 recites the limitation "the closed panels disposed on a second story" in line 7. There is insufficient antecedent basis for this limitation in the claim. Claim 13 further requires “a plurality of modules,” “an upper mesh grid panel,” and “a module” in line 2, 4-5, and 5, respectively, rendering the claim indefinite because it is unclear as to whether “a plurality of modules” and “a module” are the same as or of, respectively, the plurality of modules previously recited in claim 1; and whether “an upper mesh grid panel” is distinct from the “a metallic mesh grid panel” previously recited in claim 4. As Applicant’s invention is best understood, all of the limitations will be interpreted to refer to previously recited structures. 
Re Claim 14, it is unclear as to whether “a vertical flat quadrangular element” in line 2 refers to the “a substantially quadrangular vertical wall” previously recited in claim 1, or to a distinct element; and whether “a module” in line 4 refers to one of the plurality of modules previously recited in claim 1, or to a distinct module. As Applicant’s invention is best understood, the instant recitations will be interpreted to refer to the previously recited structures.
Claim 17 recites the limitation "the lower horizontal edge" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “a lower horizontal edge of said closed lower panel” in lines 15-16 refers to the same or distinct edge as “the lower horizontal edge of the closed panel” in lines 8-9; and whether “a lower horizontal edge of the metallic mesh grid panel” in line 24 refers to the same or distinct edge as “a horizontal edge of the metallic mesh grid panel” previously recited in lines 20-21. As Applicant’s invention is best understood, the “lower horizontal edge[s]” will be interpreted to be the same edges as the previously recited horizontal edges.
Claim 19 recites the limitation "the closed wall portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether “a second adjacent module” in line 7 is distinct from the “a module disposed adjacent to the module” previously recited in claim 18. As Applicant’s invention is best understood, the “a second adjacent module” will be interpreted to refer to the same module as that previously recited in claim 18.
Claim 6, 16, 17, and 18 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al., U.S. Patent Application Publication No. 2017/0328390 A1 (hereinafter Evans), in view of Marchioro, U.S. Patent No. 6,832,580 B2.
Re Claim 1, Evans teaches a modular frame expandable to form a pet’s cage (see figure 5 and paragraphs [0013] and [0014]), comprising a plurality of modules (14; see id.) each of which comprises a vertical wall (see id.), the modules being arranged adjacently to each other to define the outer shape of the cage (see id.), and wherein each vertical edge of each module comprises connecting elements (34, 18; see figures 1, 5, and 6 and paragraphs [0017]-[0021]) allowing the connection and retention of each vertical wall of a module to a vertical wall of another adjacent module (see id. and paragraph [0022]), the modular frame being expandable on a horizontal plane according to a predetermined configuration (see figures 1, 5, and 6 and paragraphs [0013] and [0014], noting also that the frame of Evans is expandable given the various configurations of the connecting elements, e.g. 34, 36) to form a pet’s cage having predetermine shape and dimensions. See id.
Evans does not expressly teach whether the modules are each a substantially quadrangular vertical wall.
Marchioro, similarly directed to a modular frame to form a pet’s cage, comprising a plurality of modules (each of the longitudinal vertical sidewalls 11, 19 together forms a module, each of the transverse vertical sidewalls 11, 20 (with or without top 19) together forms a module; see figures 1 and 2), teaches that it is known in the art to have each of the modules comprise a substantially quadrangular vertical wall (see id.), the modules being arranged adjacently to each other to define the outer shape of the cage (see id.), and wherein each vertical edge of each module comprises connecting elements (13, 19, 20 form connecting elements; see figures 2, 3, 8, and 9, 2:22-27, and 2:31-43) allowing the connection and retention of each vertical wall of a module to a vertical wall of another adjacent module (see id.), to form a pet’s cage having predetermine shape and dimensions. See figure 1, 1:5-7, and abstract.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the modules of Evans to comprise a substantially quadrangular vertical wall, as taught by Marchioro, in order to use a known, conventional shape for walls for a pet cage. See Evans at figure 5, illustrating the upper portions of the vertical walls implying a substantially quadrangular shape for the vertical wall.
Re Claim 2, Evans does not expressly teach the claim limitations.
Marchioro teaches a base (bottom horizontal 11; see figures 1 and 2) and/or a roof (top horizontal 11; see id.), the base and/or the roof being formed by at least one flat element (horizontal 11 are flat elements; see id.) arranged on a horizontal plane (see id.), the base and/or roof being connected to a horizontal edge (19, 20 each have a horizontal 40 (unlabeled but illustrated in figures) to which the horizontal 11 is connected; see figures 2, 8, and 9 and 2:40-44) of each of a plurality of the modules. See id., noting that the base and roof are connection to each of the plurality of modules.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Evans to have a base and/or a roof, the base and/or the roof being formed by at least one flat element arranged on a horizontal plane, the base and/or roof being connected to a horizontal edge of each of a plurality of the modules, as taught by Marchioro, in order to allow a roof or base to be connected to the pet cage, so as to more fully protect the animal from external elements and create a fully enclosed structure to ensure prevention of animal escape.
Re Claim 3, Evans does not expressly teach whether at least one module includes a closed panel made of plastic material.
Marchioro again teaches that at least one module includes a closed panel (bottom 19, 20 form closed panels). Compare figures 1 and 2, with Applicant’s figure 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify at least one module of Evans to have a closed panel, as taught by Marchioro, in order to provide a lower compartment for a waste tray (see Marchioro at figure 1 and 2:28-30), or to have lower closed panels for preventing egress of waste or other debris from the cage. Although Evans as modified by Marchioro does not expressly teach whether the closed panel is made of plastic material, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to use a conventional, widely available material known for durability, light weight, and easiness to clean. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 4, Evans teaches that at least one module includes an upper vertical wall portion comprising a mesh grid panel (12; see figure 5), but does not expressly teach a material of the mesh grid panel or whether the at least one module includes a lower vertical portion comprising a closed panel made of plastic material.
Marchioro again teaches that at least one module includes a lower vertical wall portion comprising a closed panel (bottom 19, 20 form closed panels; compare figures 1 and 2, with Applicant’s figure 6) and an upper vertical wall portion (11) comprising a metallic mesh grid panel. See figures 1 and 2 and 2:16-21.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify at least one module of Evans to include a lower vertical wall portion comprising a closed panel, as taught by Marchioro, in order to provide a lower compartment for a waste tray (see Marchioro at figure 1 and 2:28-30), or to have lower closed panels for preventing egress of waste or other debris from the cage. Although Evans as modified by Marchioro does not expressly teach whether the closed panel is made of plastic material, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to use a conventional, widely available material known for durability, light weight, and easiness to clean. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the mesh grid panel of Evans to be metallic, as taught by Marchioro, in order to use a conventional, widely available material known for its strength and resistance. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 5, Evans as modified by Marchioro teaches that an upper horizontal edge and a lower horizontal edge of each closed panel comprise a respective groove (Marchioro vertically-extending 40 and horizontally-extending 40 (latter unlabeled but illustrated in figures) on 19, 20; see Marchioro at figures 8 and 9) for receiving a horizontal edge (see id. and Marchioro at figure 2 and 2:40-43) of a metallic mesh grid panel (Marchioro horizontal and vertical 11; see Marchioro at figures 1 and 2 and 2:16-21), and wherein each respective groove comprises a respective locking tooth (see Marchioro at figures 8 and 9, illustrating the 40 each having a longitudinally extending locking tooth) for engaging with the horizontal edge of the metallic mesh grid panel when received within the groove. See id. and Marchioro at figures 1 and 2 and 2:40-43; note also that “for engaging” does not positively require engagement.
Re Claim 6, Evans as modified by Marchioro teaches that the base is quadrangular in shape (see Marchioro at figures 1 and 2) and is formed by a flat panel (Marchioro 11 is a flat panel; see id.) provided with adjacent panel connecting elements Evans 34, 18; Marchioro 12, 13, 19, 20). Although Evans as modified by Marchioro does not expressly teach whether the base is formed by a plurality of flat panels—Evans teaches, however, walls formed by a plurality of flat panels provided with adjacent panel connecting elements (see Evans at figure 5, illustrating two coplanar connected flat panels 14)—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the base panel of Evans as modified by Marchioro to be a plurality of flat panels provided with adjacent panel connecting elements, in order to allow additional customization of the dimensions of the modular frame. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 7, Evans does not expressly teach the claim limitations.
Marchioro teaches that a lower horizontal edge of each module is provided with an edge (horizontal 40 (unlabeled but illustrated) on each of 19, 20; see figures 2, 8, and 9 and 2:40-43) projecting orthogonally towards the inside of the cage (see figure 2), formed by a pair of parallel superimposed flaps (compare figures 8 and 9, with Applicant’s figures 2a and 4) which define a channel for receiving and retaining one or more base panels (horizontal bottom 11) in a horizontal arrangement. See figures 2, 8, and 9 and 2:40-43.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Evans to have a lower horizontal edge of each module be provided with an edge projecting orthogonally towards the inside of the cage, formed by a pair of parallel superimposed flaps which define a channel for receiving and retaining one or more base panels in a horizontal arrangement, as taught by Marchioro, in order to allow a base to be connected to the pet cage, so as to more fully protect the animal from external elements and create a fully enclosed structure to ensure prevention of animal escape.
Re Claim 8, Evans as modified by Marchioro teaches that the roof is formed by at least one panel (see Marchioro at figures 1 and 2) fastened to an upper horizontal edge (Marchioro horizontal 40 (unlabeled but illustrated in the figures) of top 19’s form upper horizontal edges; see Marchioro at figures 1, 2, and 8) of each of a plurality of interconnected modules. See id.; Evans at figure 5.
Re Claim 9, Evans as modified by Marchioro teaches that the connecting elements comprise a first connector (Evans 34; Marchioro 19 forming the sidewall vertical edges) of elongated shape and vertical alignment (see Evans at figure 5; Marchioro at figures 1 and 2), which allows the adjacent retention between the vertical edges of modules adjacent to each other. See id.; Evans at paragraph [0017]; Marchioro at 2:31-41.
Re Claim 11, Evans as modified by Marchioro teaches that the connecting elements comprise a second connector (Evans 36; see Evans at figures 1, 4, and 5 and paragraph [0018]) having a horizontally elongated shape (see id.) and a cross-section on the vertical plane which is substantially an overturned “U” shaped channel (compare Evans at figure 5, with Applicant’s figure 5) so as to allow an upper horizontal edge of two adjacent modules arranged co-planar with each other to be simultaneously received into and retained within the “U” shaped channel. See Evans at figures 1, 4, and 5 and paragraph [0018].
Re Claim 12, Evans as modified by Marchioro teaches that the connecting elements comprise a third connector (Evans 48; see Evans at figure 6 and paragraph [0021]) having a pair of elongated elements arranged at 90 degrees with respect to each other (see id.) in such a way as to allow the insertion thereof on upper horizontal edge of two adjacent modules arranged at 90 degrees with respect to each other. See id.; compare Evans at figure 6, with Applicant’s figure 5.
Re Claim 16, Evans as modified by Marchioro teaches a pet’s cage formed with an expandable modular frame according to claim 1. See rejection of claim 1, supra; Evans at paragraphs [0013]-[0014]; Marchioro at abstract, figure 1, and 1:5-7.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Marchioro as applied to claim 9 above, and further in view of Wieser, U.S. Patent No. 4,913,584.
Re Claim 10, Evans as modified by Marchioro does not expressly teach the claim limitations. However, Evans teaches another connector (46) that has a cross-section having a cross-like shape (see figure 6 and paragraph [0020]) that defines four channel each arranged at 90 degrees with respect to the other (see id.) and parallel to a vertical axis of the connector (vertical transverse axis; see id.), wherein the four channels of the first connector are each configured to receive and retain one of the vertical edges of the modules adjacent to each other. See id. and figure 5.
Wieser, similarly directed to an expandable modular frame for an animal, teaches that it is known in the art to have a plurality of modules (42), wherein each vertical edge of each module comprises a connecting element (12; see figures 1 and 2) allowing the connection and retention of each vertical wall of a module to a vertical wall of another adjacent module (see id.), wherein the connecting element comprises an elongated shape and vertical alignment (see id.), which allows the adjacent retention between the vertical edges of modules adjacent to each other (see id.); wherein the connector has a cross-section having a cross-like shape (compare figure 2, with Applicant’s figure 5) that defines four channels (24a, 24b) each arranged at 90 degrees with respect to the other (see figure 2 and 4:8-28) and parallel to a vertical axis of the connector (see id.), wherein the four channels of the connector are each configured to receive and retain one of the vertical edges of the modules adjacent to each other. See id., figure 1, 5:13-14, and 5:59-6:10.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Evans as modified by Marchioro to have the first connector have a cross-section having a cross-like shape that defines four channels each arranged at 90 degrees with respect to the other and parallel to a vertical axis of the connector, wherein the four channels of the connector are each configured to receive and retain one of the vertical edges of the modules adjacent to each other, as taught by Wieser, in order to have a longitudinally extending connector matching the module configuration for use with Evans 46 (see Evans at figure 6; Wieser at figure 2), so as to also connect the modules lower along their sidewalls to reinforce the edges of the shaped frame and prevent the modules from becoming detached thereat.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Marchioro as applied to claim 5 above, and further in view of Chiang, U.S. Patent Application Publication No. 2006/0130774 A1.
Re Claim 13, Evans as modified by Marchioro teaches that a plurality of the modules each include a lower vertical wall portion comprising the closed panel (see Marchioro at figures 1 and 2, illustrating each of the modules including a lower vertical wall portion comprising the closed panel (Marchioro lower 19, 20)), but does not expressly teach an upper crosspiece of an upper mesh grid panel of a module on a first story is received within the groove in the lower horizontal edge of each of the closed panels disposed on a second story, thereby expanding the cage vertically.
Chiang teaches as known prior art an expandable modular frame for an animal comprising a plurality of modules (vertical sidewalls; see figures 1 and 2), and wherein each vertical edge of each module comprises connecting elements (100), wherein at least one module includes a lower vertical wall portion (lower portion of one of the sidewalls, including the 100 below it; see id.) and an upper vertical wall portion (upper portion of the one of the sidewalls; see id.); wherein an upper horizontal edge and a lower horizontal edge of the lower vertical wall portion comprises a groove (groove formed by 106, 104, and upper surface of 102 form a groove in the upper horizontal edge; and 102 forms a groove in the lower horizontal edge) for receiving a horizontal edge of an upper vertical wall portion (see id. and paragraph [0002]), teaches that it is known in the art to have a plurality of the modules each include a lower vertical wall portion (lower portions of each of the sidewalls; see figures 1 and 2), and wherein an upper crosspiece (upper horizontal crosspiece received in 102; see id.) of an upper vertical wall portion of a module on a first story (lower module) is received within the groove in the lower horizontal edge of each of the lower vertical wall portions disposed on the second story (see id. and paragraph [0002]), thereby expanding the cage vertically. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify an upper crosspiece of an upper mesh grid panel of a module on a first story of Evans as modified by Marchioro to be received within the groove in the lower horizontal edge of each of the closed panels disposed on a second story, thereby expanding the cage vertically, as taught by Chiang, in order to provide a connector for vertically stacking multiple cages to form an array as desired, or to provide a means for extending the vertical sidewalls, for example to accommodate larger animals.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Marchioro as applied to claim 1 above, and further in view of Oeltjen et al., U.S. Patent Application Publication No. 2010/0300371 A1 (hereinafter Oeltjen).
Re Claim 14, Evans as modified by Marchioro teaches a vertical flat quadrangular element (see rejection of claim 1, supra; see also Evans at figure 5; Marchioro at figures 1 and 2), the flat element having a width equal to that of a module or a multiple thereof (see Evans at figure 5; Marchioro at figures 1 and 2), but does not expressly teach the element provided with an opening.
Oeltjen, similarly directed to a modular frame expandable to form a pet’s cage (see, e.g., abstract), comprising a plurality of modules (161; see figures 1 and 2A) each of which comprises a substantially quadrangular vertical wall (see id.), teaches that it is known in the art to have a vertical flat quadrangular element (164, 166, 168; see id.) provided with an opening (covered by 168; see id. and figures 2B-2D), the flat element having a width equal to that of a module or a multiple thereof. See id. and paragraph [0028].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Evans as modified by Marchioro to have a vertical flat quadrangular element provided with an opening, the flat element having a width equal to that of a module or a multiple thereof, as taught by Oeltjen, in order to provide a door, for example where the frame is intended to accommodate larger-sized animals.
Re Claim 15, Evans as modified by Marchioro and Oeltjen teaches a door (Oeltjen 168) to close the opening. See Oeltjen at figures 1-2D and paragraph [0028].
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchioro.
Re Claim 17, Marchioro teaches a module for use in an expandable module frame to form a pet’s cage, the module comprising:
A substantially quadrangular vertical wall (any one of the longitudinal vertical sidewalls 11, 19 together; or any one of the transverse vertical sidewalls 11, 20 (with or without top 19) together; see figures 1 and 2) comprising a lower vertical wall portion (lower 19; or 20; see id.) comprising a closed panel (lower 19, 20 are closed panels; see id.) and an upper vertical wall portion (11) comprising a metallic mesh grid panel (see id. and 2:16-21) attached to the closed panel (see figures 1 and 2 and 2:40-44);
A border (horizontal 40 (unlabeled but illustrated in the figures) on 19, 20; see figures 2, 8, and 9) disposed proximate the lower horizontal edge of the closed panel (see id.), the border projecting orthogonally away from an interior side of the closed panel (see id.), the border comprising a pair of parallel spaced apart flaps which define a channel configured to receive and removably retain one or more base panels (bottom 11) in a horizontal arrangement (see figures 1, 2, 8, and 9 and 2:40-44);
Wherein an upper horizontal edge and a lower horizontal edge of the closed lower panel each comprise a groove (compare figures 8 and 9, with Applicant’s figures 2a and 4), and each respective groove comprises a respective locking tooth (see figures 8 and 9, illustrating the 40 each having a longitudinally extending locking tooth),
Each respective groove and locking tooth are configured to receive and removably retain a horizontal edge of the metallic mesh grid panel within the groove and thereby form a substantially quadrangular vertical wall (see id. and figures 1 and 2 and 2:40-43; note also that the groove and locking tooth of Marchioro are configured as claimed);
A lower horizontal edge of the metallic mesh grid panel is received into and removably retained within the groove in the upper horizontal edge of the closed panel. See figures 1, 2, 8, and 9 and 2:40-43.
Marchioro does not expressly teach whether the closed panel is made of plastic material.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the closed panel of Marchioro to be made of plastic material, in order to use a conventional, widely available material known for durability, light weight, and easiness to clean. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 18, Marchioro teaches a plurality of connecting elements (13, 19, 20 form connecting elements; see figures 2, 3, 8, and 9, 2:22-27, and 2:31-43) configured to removably connect an edge of the module to a module disposed adjacent to the module on a horizontal plane. See id.
Re Claim 19, Marchioro teaches that the connecting elements comprise a first connector (13) removably coupled to a vertical edge (at 21) of the closed wall portion (see figures 1 and 2 and 2:31-34), the first connector being configured to removably couple (via 16, 33) the closed wall portion to a vertical edge (via 16, 33 90 degrees in an opposite direction) of a closed wall portion of a second adjacent module at a predetermined angle. See id.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchioro as applied to claim 19 above, and further in view of Wieser.
Re Claim 20, Marchioro does not expressly teach the claim limitations. Marchioro expressly teaches that the first connector has a cross-section of a half cross-like shape (see figures 2-4) that defines two protrusions each arranged at 90 degrees with respect to the other (see id.) and parallel to a vertical axis of the first connector (see id.), wherein the two channels of the first connector are each configured to slidably be received and retained in the vertical edge of the closed wall portion. See figures 2-4 and 2:31-34.
Wieser, similarly directed to a module (42) for us in an expandable modular frame for an animal, teaches that it is known in the art to have a plurality of connecting elements (12; see figures 1 and 2) configured to removably connect an edge of the module to a module disposed adjacent to the module on a horizontal plane (see id.), wherein the connecting element comprises an elongated shape removably coupled to a vertical edge of a wall portion (see id., 5:13-14, and 5:59-6:10), the connector being configured to removably couple the wall portion to a vertical edge of a wall portion of a second adjacent module at a predefined angle (see figures 1 and 2); wherein the connector has a cross-section of a cross-like shape (compare figure 2, with Applicant’s figure 5) that defines four channels (24a, 24b) each arranged at 90 degrees with respect to the other (see figure 2 and 4:8-28) and parallel to a vertical axis of the connector (see id.), wherein the four channels of the connector are each configured to slidably receive and retain the vertical edge of the wall portion. See id., figure 1, 5:13-14, and 5:59-6:10.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Marchioro to have the first connector have a cross-section having a cross-like shape that defines four channels each arranged at 90 degrees with respect to the other and parallel to a vertical axis of the connector, wherein the four channels of the connector are each configured to receive and retain one of the vertical edges of the modules adjacent to each other, as taught by Wieser, in order to securely fasten an array of cages to each other as desired (see also Marchioro at figure 13 and 3:19-27, teaching but not fully describing the structure of a horizontal array of cages), and to protect the structure and improve the strength of the modules by having them received in the connector, rather than receiving the connectors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642